Citation Nr: 1819770	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes, and/or due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

In his June 2011 substantive appeal (on VA Form 9) the Veteran requested a Travel Board hearing.  However, in a separate statement received in June 2011, he withdrew the hearing request. 

In April 2017, the Board remanded the Veteran's claim for clarification of a medical opinion.  This development was accomplished.

The Board notes that the Veteran sought service connection for a peptic ulcer.  However, in a November 2017 rating decision, the Veteran was granted service connection.  This constitutes a complete grant of benefits sought.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Since then, the Veteran has not specifically disagreed with the noncompensable rating that was assigned.  The Veteran's representative wrote in a February 2018 Informal Hearing Presentation that they asked the Board to grant outright to the Veteran service connection for his peptic ulcer disease.  However, this statement is not found to express specific disagreement with the decision that was made or rating that was assigned.  As such, the issue of service connection for peptic ulcer disease is not considered to be on appeal at this time.   


FINDINGS OF FACTS

1.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents, such as Agent Orange. 

2  The Veteran's hypertension neither began during or was otherwise caused by his military service, to include any exposures therein, and was neither caused nor aggravated by a service connected disability.  


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met. 38 U.S.C.A. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   

The Veteran was also provided with VA examinations in connection to his claim for hypertension.  The Veteran, through his representative asserted in his November 2015 Appellate Brief, that the October 2008 VA examination for his diabetes was "stale by VA standards," and that a new examination was needed.  In that examination report, the examiner found that the Veteran's hypertension was not related to his service connected diabetes.  The Board found the examination itself adequate because it was based upon consideration of the Veteran's medical history, his lay statements and complaints.  Essentially, an opinion on etiology would not become stale absent new and pertinent evidence being added to a claim that would somehow undermine the medical conclusion.  Subsequently, additional VA examinations were afforded to the Veteran to address other relevant questions to the adjudication of his appeal, and neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran asserts that service connection is warranted for his clinically diagnosed hypertension, to include as secondary to his service connected diabetes, or as due to exposure to herbicide exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  
A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, the fact that the Veteran had service in Vietnam is undisputed.  He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.  However, it is noted that hypertension is not among the diseases that VA has conceded are presumptively related to exposure to herbicide agents.

Looking at the question from a direct service connection standpoint, the Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving hypertension or high blood pressure.  The Veteran's entrance examination in April 1966 shows that his blood pressure was 96/70.  His separation examination dated May 1968 also showed normal results at 128/84.  

The Veteran's post service treatment records suggest that he was diagnosed with hypertension in 1986.  He was admitted to the emergency room after complaints of a panic attack, with rapid heart rate and hypertension in March 1986.  Treatments for hypertension continued thereafter.  Private treatment records in 2005 show ongoing monitoring and treatment.  By September 2005, his blood pressure was under control and stable at 138/82, with his weight recorded at 263 lbs.  There was however, a small spike in July 2006, where his blood pressure was measured at 144/82.  

A VA hypertension examination report dated April 2016 shows that the examiner had reviewed the Veteran's claims file.  The examiner found that it was less likely than not that the Veteran's hypertension was related to his military service since the Veteran's in-service treatment records reflected normal blood pressure and he was not diagnosed with hypertension until 1986, about 20 years after his separation.  This finding was affirmed by an April 2017 VA examination addendum report.  

The Board has also considered whether the Veteran's hypertension was either caused or aggravated by his service connected diabetes mellitus.  

Private treatment records in 2005 noted the Veteran's diabetes with an elevated postrandial.  His blood pressure was under control and was reported at 138/82.  While the physician noted that both his glucose levels and hypertension were to be monitored, he offered no opinion regarding a relationship between the Veteran's hypertension and diabetes.  

In July 2006, the Veteran's blood pressure increased to 144/82.  His physician recommended an increased medication dosage if his blood pressure remained elevated.  A notation of the Veteran's glucose was also made.  However, as of that date, the Veteran's glucose had not been an issue and has remained consistently normal despite the elevated blood pressure.  

He was afforded a VA examination for his diabetes mellitus in October 2008.  There, the Veteran's blood pressure was measured at 142/83.  The examiner found that the date of onset of the Veteran's diabetes mellitus was in 2004.  He also noted that the Veteran has been suffering from hypertension for the last 20 years, as of date.  The examiner made no suggestion of any complications stemming from the Veteran's diabetes and specifically stated that his hypertension is not related to his diabetes mellitus.  

When the Veteran was afforded a new VA examination in April 2016, the report concluded that the Veteran's hypertension was unrelated to his diabetes mellitus since he was diagnosed with hypertension prior to his diabetes mellitus.  In addition, the examiner added that while diabetes can secondarily cause hypertension, it is usually in cases where renal insufficiency is also present.  Here, the Veteran's lengthy medical records fail to indicate that the Veteran suffers from any renal disorders.  In fact, the Veteran's blood work has revealed normal renal functions without any evidence of renal insufficiency.  Citing to the same rationale, the April 2017 VA examiner also added that it was less likely than not that the Veteran's hypertension was aggravated by his service connected diabetes since the Veteran was diagnosed with hypertension before his diabetes, and that he has not developed any renal disorders.  

The Board finds that the VA examination reports dated October 2008, April 2016, and April 2017 are highly probative.  There are no other competent medical opinions to refute the opinions of the VA examiners whose reports have consistently concluded that the Veteran's hypertension did not have onset in service and that was it not caused by his service connected diabetes mellitus.  

The April 2017 VA examiner also specifically concluded that his hypertension was not aggravated by his service connected diabetes mellitus.  

Thus, the medical opinions of record clearly weigh against the Veteran's claim for service connection on both a direct and secondary basis.  

The Veteran is competent to describe things that are capable of lay knowledge or observation, such as blood pressure readings.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he lacks the medical training or expertise to establish the etiology of his hypertension, as such is considered to be a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board will now discuss whether the Veteran's claim for hypertension may prevail under 38 C.F.R. § 3.309(e), based on his presumed exposure to herbicide agents.  As noted, hypertension is not among the exclusive list of conditions which are covered by this presumption.  See 38 C.F.R. §§ 3.307, 3.309(e).  

However, while hypertension is not on the list of diseases recognized by VA as being presumptively related to exposure to herbicide agents, the National Academy of Sciences has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated again in Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran's claim was remanded for to obtain an additional opinion as to whether the Veteran's presumed exposure to herbicide agents while in Vietnam caused his hypertension.
 
This question was considered in April 2016, but the VA examiner opined that it was less likely than not that the Veteran's hypertension was caused by his exposure to herbicides.  However, because a rationale was not provided, the matter was remanded for further development.  In an April 2017 medical opinion addendum the examiner again concluded that it was less likely than not that the Veteran's hypertension was caused by his exposure to herbicides, explaining that while the National Academy of Science placed hypertension in the 'Limited or Suggestive Evidence of Association' category, there are no occupational studies or case-controlled studies that support the notion that exposure to such chemicals is related to the development of hypertension.  

This opinion is uncontradicted by any competent evidence, and it was bolstered by a full rationale.  Thus, Board finds that the evidence of record does not support the Veteran's contention that his exposure to herbicides in the Republic of Vietnam caused his hypertension.  As such, service connection is not warranted for hypertension based on exposure to herbicide agents.  

Finally, service connection may also be granted for chronic disabilities, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a), to include hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, there is no evidence, nor allegation, that the Veteran's hypertension was diagnosed either in service or within one year after service, let alone to a compensable degree.  See 38 C.F.R. §§ 3.309.  The earliest post-service medical evidence of hypertension is dated no earlier than 1986, which is approximately 20 years after service.  Without evidence supporting a diagnosis in service for one year, the claim is also not warranted under 38 C.F.R. § 3.309 (a).  

As described, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


